DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on October 20, 2022 is acknowledged. Accordingly claims 1-15 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However with respect to claims 1-15 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “storing reduced data version of a distributed ledger associated with a user” as part of system of commerce. which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “storing reduced data version of a distributed ledger associated with a user” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a blockchain wallet, which is a statutory category of invention, 
Claim 9 is directed to a method, which is a statutory category of invention and 
Claim 16 is directed to method, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “reducing the size of data” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “storing reduced data version….” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 16 recites: “storing reduced data version….” Reduced data version storing additional information sufficient to verify the data ….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
storing a reduced data version of a distributed ledger that is associated with a user, where the distributed ledger is stored by multiple different parties, and where the reduced data version of the distributed ledger provides specified entries of the ledger that are associated with the user’s own transactions, the reduced data version of the distributed ledge stores additional information from the ledger, the additional information being sufficient to verify cryptographically that the specified entries of the reduced data version of the ledger are correct, and where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a blockchain wallet”, merely uses a computer as a tool to perform the abstract idea. The use of “a blockchain wallet”, does no more than generally link the abstract idea to a particular field of use, the use of “a blockchain wallet”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a blockchain wallet”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a blockchain wallet”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of ““reducing the size of data” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8 and 10-15 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8 and 10-15 merely extend the abstract idea of claims 1 and 9 by describing the use of blockchain wallet computer device or processor to storing reduced version of data…. and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 9. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 11, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 2 recites “…data version of distributed ledger leaves off…”
Claim 11 recites“…data version of distributed ledger leaves off…”
Claims 4 and 13 recites “operating a skill that teaches …”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramappa et al (hereinafter “Venkataramppa”) U.S. Patent Application Publication No. 2020/0145190 A1 in view of Novotny et al (hereinafter “Novotny”) U.S. Patent Application Publication No. 2019/0372772 A1.

As per claims 1, 9 and 16, Venkataramappa discloses a blockchain wallet, comprising:
a file storage device, storing a reduced data version of a main distributed ledger, where the reduced data version is associated with a user (0042, lines 54-68, which discloses that “According to the exemplary embodiments, the size of the ledger may be reduced by storing a signature of each block (i.e., an encrypted digest) instead of the actual block. The size of the ledger may be also reduced by storing the signature of the ledger instead of storing the actual ledger.”), 
where the main distributed ledger is stored by multiple different parties (0005, which discloses that “Full nodes and partial nodes may be used—i.e., a full node may have all blocks, and a partial node may not have all of the blocks.”), and 
where the reduced data version of the main distributed ledger provides fewer entries than the main distributed ledger (0042, which discloses that “The size of the ledger may be also reduced by storing the signature of the ledger instead of storing the actual ledger.”);
where the fewer entries include specified entries of the main distributed ledger that are associated with the user’s own transactions (0042, which discloses that “If the data block contains private data, only a signature of the data block may be sent to other participating nodes. In one embodiment, the data block may be replaced with its hash value and the signature when a user requires removing his private data from the storage.”), 
the reduced data version of the distributed ledger stores additional informations from the main distributed ledger preceding and following the specified entries (0042, which discloses that “If the data block contains private data, only a signature of the data block may be sent to other participating nodes. In one embodiment, the data block may be replaced with its hash value and the signature when a user requires removing his private data from the storage.”), 
the additional transactions being sufficient to verify cryptographically that the specified entries of the reduced data version of the ledger are correct (col. 8, lines 54-68, which discloses that “In various embodiments, the prior status validation module 320 hashes the original row in the existing data store 120 (e.g., the row as it was prior to being updated by the transaction) and compares the result to the hash for the row stored in the reduced representation maintained by the hashing module 310.”), and 
where the reduced data version of the main distributed ledger does not store other entries of the distributed ledger (0042, which discloses that “If the data block contains private data, only a signature of the data block may be sent to other participating nodes. In one embodiment, the data block may be replaced with its hash value and the signature when a user requires removing his private data from the storage.”), 
where the other entries are entries that are not the specified entries and the additional transactions (0042, which discloses that “If the data block contains private data, only a signature of the data block may be sent to other participating nodes. In one embodiment, the data block may be replaced with its hash value and the signature when a user requires removing his private data from the storage.”)
Alternatively Novotny discloses the wallet, where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries (0020, which discloses that “which support a blockchain that stores a difference (delta) of an asset that is modified by a transaction rather than an entire replica of the asset. During a first transaction of the asset on the distributed ledger, all values of the asset may be committed to the ledger. However, for each subsequent transaction that modifies the asset, only the values of the asset that are modified by that transaction may be stored on the distributed ledger while unmodified values are excluded.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Venkataramappa and incorporate a method further comprising: where the reduced data version of the distributed ledge does not store other entries of the distributed ledger, where the other entries are entries that are not the specified entries in view of the teachings of Novotny in order to reduce the amount of data that is replicated or stored on the distributed ledger because only the changes are replicated and stored.

As per claims 2 and 11, Venkataramappa further discloses the wallet, wherein the file storage device also stores values indicating a sequence number for reduced distributed ledger representing an ending spot in the full distributed ledger (0031).

As per claims 3 and 12, Venkataramappa further discloses the wallet, wherein the file storage device stores a first format of distributed ledger as a first distributed ledger part and also stores a second format wallet of distributed ledger as a second distributed ledger part, all within a single wallet structure, where the first format and the second format different formats (0047; 0052; 0055).

As per claim 4 and 13, Venkataramappa further comprising a processor operating using a skill that provides information about how to store information for the first format of distributed ledger and a second format of distributed ledger within the same wallet structure (0047; 0052; 0055).

As per claim 5, Venkataramappa further discloses the wallet, where the additional information includes at least a hash value relating to previous blocks of information (0040; 0042).

As per claim 6 and 14, Venkataramappa further discloses the wallet, wherein the specified entries representing the user’s own transactions include only those which are newer than a specified date (0005; 0049).

As per claim 7, Venkataramappa further discloses the wallet, further comprising:
a processor, which processes the main distributed ledger, to determine the reduced data version of the ledger, and processes new entries in the main distributed ledger, and adds specified ones of said new entries to the reduced data version, the specified ones including entries that are associated with the user’s own transactions and entries that are necessary to cryptographically verify the entries that are associated with the user’s own transactions, the processor operating to coordinate transactions with the main distributed ledger to sync the reduced data version of the ledger to include new entries from the main distributed ledger (0031; 0049).

As per claim 8 and 15, Venkataramappa further discloses the wallet, wherein the specified entries representing the user’s own transactions include only a specified number of transactions (0042; 0047; 0049).

As per claim 10, Venkataramappa further discloses the method as in claim 9, further comprising synchronizing the reduced size version of the distributed ledger to the distributed ledger (0057).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 21, 2022